COMMONWEALTH OF PENNSYLVANIA, Respondent
v.
HUGO MARCUS SELENSKI, Petitioner.
No. 412 MAL 2007
Supreme Court of Pennsylvania, Middle District
November 27, 2007

ORDER
PER CURIAM
AND NOW, this 27th day of November, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Discuss whether the Superior Court was correct in concluding that "the Commonwealth exercised due diligence and that the circumstances occasioning the postponement were beyond the control of the Commonwealth" within the meaning of Pa.R.Crim.P. 600(G).
(2) Discuss whether the Superior Court applied the proper standard of review and the proper scope of review in reviewing the trial court's order granting Petitioner's motion to dismiss under Pa.R.Crim.P. 600.